744 F.2d 1387
S.A. EMPRESA DE VIACAO AEREA RIO GRANDENSE (VARIG AIRLINES),Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.UNITED SCOTTISH INSURANCE COMPANY, et al., Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
Nos. 81-5366, 81-5062.
United States Court of Appeals,Ninth Circuit.
Oct. 12, 1984.

Robert R. Smiley, III, Smiley, Murphy, Olson & Gilman, Washington, D.C., for appellant.
John C. Hoyle, Washington, D.C., argued for appellee;  Andrea Sheridan Ordin, U.S. Atty., Los Angeles, Cal., Leonard Schaitman, Washington, D.C., on brief.
Before CHAMBERS, GOODWIN and PREGERSON, Circuit Judges.

ORDER

1
The above cases are remanded to the United States District Court for entry of a judgment in conformity with the opinion of the United States Supreme Court in United States v. S.A. Empresa De Viacao Aerea Rio Grandense (Varig Airlines) et al. --- U.S. ----, 104 S.Ct. 2755, 81 L.Ed.2d 660 (1984).